Citation Nr: 1234241	
Decision Date: 10/02/12    Archive Date: 10/11/12

DOCKET NO.  09-50 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for Barrett esophagus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to November 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran testified before a Board hearing in February 2012.  

In June 2012, the Board sought a Veterans Health Administration (VHA) medical opinion to address the medical questions at issue.  Such opinion was obtained in September 2012.  


FINDING OF FACT

Barrett esophagus is proximately due to the treatment related to the Veteran's service-connected residuals of a right hand injury.  


CONCLUSION OF LAW

Barrett esophagus is proximately due to the Veteran's service-connected residuals of a right hand injury.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.310 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The issue before the Board involves a claim of entitlement to service connection for Barrett esophagus.  Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection is also warranted for a disability, which is proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  The United States Court of Appeals for Veterans Claims (Court) has also held that service connection can be granted for a disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  The Board notes that all theories of entitlement - direct and secondary - must be considered.  See Hodge v. West, 155 F.3d 1356, 1362-63 (Fed. Cir. 1998) (noting that Congress expects the VA "to fully and sympathetically develop the veteran's claim to its optimum before deciding it on the merits").  

Service treatment records (STRs) are negative for any complaints, findings, treatment or diagnoses relating to the digestive system.  

Postservice treatment records include VA outpatient treatment records that show as early as 1987, the Veteran was placed on nonsteriodal anti-inflammatory drugs (NSAIDs) (i.e., Ibuprofen/Motrin) taken for his service-connected residuals of a right hand injury.  In July 1989, he was diagnosed with gastritis.  In February 1990, he complained of epigastric pain for four months, and that Motrin upsets his stomach.  An April 1992 upper gastrointestinal radiology report found his esophagus was normal, and findings suggestive of duodenitis.   

A February 1993 VA examination report includes the Veteran's complaints that he had developed recurrent digestion, heartburn, and nausea with occasional gagging and spitting up of phlegm, which he attributed to his antiarthritic medication.  
A January 2003 VA examination report includes a brief comment that the Veteran was presently on Tylenol (versus Ibuprofen/Motrin) as needed for recurrent hand pain.  

An October 2004 VA outpatient treatment record noted the Veteran gets good results with Omeprazole.  

A November 2008 Paso Del Norte Surgery Center operative report includes an esophagogastroduodenoscopy with biopsies that found the Z-line itself appears to be a short segment of Barrett esophagus.  He was instructed to take no NSAIDs for one week.  

A January 2009 VA primary care report diagnosed the Veteran with Barrett esophagitis at the gastroesophageal junction.  The physician opined that "NSAIDs could possibly induce an NSAID-induced gastritis and . . . this could lead to a replacement of the standard squamous cells . . . by columnar epithelial cells which is in essence Barrett esophagitis . . ."  

The Veteran was afforded a VA examination in May 2009.  He was diagnosed with gastroesophageal reflux disease and Barrett esophagus.  The physician opined that the Veteran's Barrett esophagus was not related to the use of NSAIDs to treat his service-connected residuals of a right hand injury.  The physician cited to medical treatise evidence that reported the use of nonsteroidal anti-inflammatories to impede the development of Barrett esophagus.  The physician further opined that the cause of Barrett esophagus is most likely severe gastroesophageal reflux disease (GERD), which is also not caused by nonsteriodal anti-inflammatories.  

In December 2009, the Veteran submitted treatise evidence that, inter alia, showed the possible complications of Ibuprofen include Barrett esophagus, and the risk factors for Barrett esophagus include the use of NSAIDs.  

The Veteran was afforded another VA examination in March 2010, and the VA physician noted that although the Veteran was treated with Ibuprofen, he was taking an appropriate acid blocker, Omeprozole.  
In June 2012, the Board requested a review of the claims file and an opinion by a VHA medical expert.  

In September 2012, a VHA medical expert opinion was provided.  The physician noted that the Veteran took various NSAIDs over twenty to thirty years for his service-connected residuals of a right hand injury.  During that time, he had symptoms consistent with dyspepsia (i.e., impairment of the power or function of digestion) and GERD.  A November 2008 upper endoscopy with esophageal biopsy documented Barrett esophagus, short segment, and no dysplasia.  In January 2009, he was started on a standard strict antireflux program.  The physician noted that there are no definitive clinical studies that establish NSAIDs as a cause of Barrett esophagus.  In addition, there are no definitive clinical studies that establish NSAIDs as a cause of GERD.  However, it is well known that NSAIDs can be associated with various gastrointestinal upsets to include dyspepsia, gastritis, gastrointestinal bleeding, and perforation.  There are also clinical "observational" studies that link NSAIDs to GERD-type symptoms, and that has been the physician's experience in his 35 years of practice in gastroenterology.  Based on the above, it was opined that "it is at least as likely as not (i.e. 50% or higher) that the Veteran's Barrett esophagus is proximately due to or caused by the use of NS[AID]s to treat his service-connected residuals of a right hand injury."  

Service connection on a direct basis is not warranted.  As noted above, STRs are silent for any complaints, findings, treatment or diagnoses of the digestive system.  Further, the Veteran does not allege that his Barrett esophagus is directly related to service.  Additionally, there is also no competent medical evidence of record linking his Barrett esophagus directly to service.  

The Board finds, however, that service connection on a secondary basis is warranted.  After considering the medical opinions of record, and reviewing the evidence in its entirety, it appears that there is at least an approximate balance of positive and negative regarding the merits of this issue.  Under such circumstances, the question is to be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b).  Service connection for Barrett esophagus is therefore warranted on a secondary basis.  
ORDER

Service connection for Barrett esophagus is warranted.  The appeal is granted.  



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


